Applicants traverse the rejection of claims 1-5 and 7-10 rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publ. No. 2012/0115976 to Igarashi et al. and submit that the adhesive of Igarashi et al. is a liquid OCA because paragraph [0046] states “applying the adhesive composition” and “curing the adhesive composition,” which indicates that the composition of Igarashi et al. is in liquid form and that in contrast, claim 1 of the instant application recites an adhesive that is a sheet and not in liquid form. Applicants further state that Applicants have indeed invented an OCA sheet by itself and that the OCA sheet described in the instant specification is presented between two release liners, meaning that the OCA sheet is a sheet to be released from the liners, which teaches that the OCA sheet is an independent sheet by itself with adhesive properties. Applicants argue that the Examiner is improperly reading limitations into the claim by stating that claim 1 directed to an OCA sheet “does not preclude the presence of other layers around the sheet.” 
	In response, the Examiner would like to point out that independent claim of the instant application recites “an optically clear adhesive sheet comprising an acrylic monomer composition containing a hydroxyl group-containing monomer and at least 0.09 mass% and less than 50 mass% of a monofunctional alkyl (meth)acrylate, a number of moles of OH in 100 g of the adhesive being at least 0.30 and at most 0.90” and hence there is nothing in independent claim 1 that recites a free-standing sheet and nothing that precludes the presence of other layers around the sheet. Furthermore, the Examiner has established that the composition of the OCA as taught by Igarashi et al. and that recited in the instant claims is identical and that the adhesive composition of Igarashi et al. is also formed into a sheet once it is cured. 
	The Examiner would also like to point out that the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
	Hence, the above rejection is maintained. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787